Citation Nr: 0019726	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease (ASHD) with hypertension, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a 
postoperative herniated nucleus pulposus (HNP) of the lumbar 
spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to November 
1983.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
ASHD and in excess of 20 percent for the service-connected 
HNP of the lumbar spine.  In March 1998, the veteran 
testified at a personal hearing at the RO.  In April 1998, 
the hearing officer issued a decision which confirmed the 
denial of an increased evaluation for the ASHD, but which 
increased the disability evaluation assigned to the HNP to 40 
percent, effective November 26, 1996.  In April 1999, this 
case was remanded by the Board of Veterans' Appeals (Board) 
for additional evidentiary development.  In December 1999, 
the veteran and his representative were informed through a 
supplemental statement of the case of the continued denials 
of his claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular ratings.


FINDINGS OF FACT

1.  From November 26, 1996, the date of the veteran's claim 
for an increased evaluation, to January 12, 1998, the 
effective date of the change in the rating schedule, the 
veteran's ASHD was manifested by a history of an acute 
myocardial infarction with a substantiated history of anginal 
attacks.

2.  The rating criteria used to evaluate cardiovascular 
disorders were amended effective January 12, 1998; neither 
version is more favorable and he will therefore be evaluated 
under both rating criteria following this date.

3.  From January 12, 1998, the veteran's ASHD has been 
manifested by intermittent episodes of substernal chest pain 
and mild exertional dyspnea and by a workload greater than 5 
METs but not greater than 7 METs resulting in complaints of 
dizziness, dyspnea, fatigue and angina.

4.  The veteran's service-connected postoperative lumbar HNP 
is manifested by complaints of back pain and stiffness, with 
radiation into the right hip and paresthesia during spasms, 
with objective evidence of tenderness to palpation; normal 
gait and posture; decreased range of motion with pain on 
movement; and a decrease in tactile and pain sensation on the 
right leg.



CONCLUSIONS OF LAW

1.  From November 26, 1996 to January 12, 1998, the criteria 
for an evaluation in excess of 30 percent for the service-
connected ASHD had not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 7005 (1997).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOGCPREC 3-2000 (April 10, 2000).

3.  Following January 12, 1998, the criteria for an 
evaluation in excess of 30 percent for ASHD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 7005 (1997) & 
(1999).

4.  The criteria for an evaluation in excess of 40 percent 
for the service-connected postoperative HNP of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



ASHD with hypertension

The veteran was granted service connection for ASHD with 
hypertension by a rating action issued in March 1984.  It was 
assigned a 30 percent disability evaluation, effective 
November 19, 1983.

VA outpatient treatment records developed between February 
and December 1996 noted that the veteran was being followed 
for coronary artery disease (CAD).  He was able to do his own 
cooking and shopping.  He worked full time and was attending 
school.  He commented that he was not getting regular 
exercise, but that he did a lot of running around due to work 
and school.  On September 16, 1996, he denied chest pain, 
shortness of breath, loss of consciousness, palpitations, 
orthopnea or paroxysmal nocturnal dyspnea.  The 
cardiovascular examination, to include an EKG and a Thallium 
stress test, was normal.

VA examined the veteran in January 1997.  Auscultation of the 
heart revealed normal sinus rhythm at a rate of 76.  His 
blood pressure was 140/100.  A recent EKG had been within 
normal limits with an ejection fraction of 55 percent.  A 
chest x-ray was normal.  The diagnosis was ASHD with a 
history of a myocardial infarction and status post 
percutaneous translumenal coronary angioplasty times 2.  

The veteran testified at a personal hearing at the RO in 
March 1998.  He stated that he had undergone at least 7 
cardiac catheterizations since his release from service and 
that he had elected to have angioplasties instead of bypass 
surgery.  He indicated that the angioplasty procedures had 
worked for awhile to control his chest pain, but that he was 
now beginning to have more episodes of angina.  Walking half 
a block would result in an attack of angina.  He indicated 
that these attacks prevent him from getting any type of 
exercise.

The veteran was treated by VA on an outpatient basis between 
January 1997 and February 1999.  During this time, he was 
seen primarily for blood pressure checks.  On February 3, 
1998, his blood pressure was 180/104.  He displayed a regular 
rate and rhythm, with no murmur.  On February 24, 1998, his 
blood pressure readings were 150/84 (sitting) and 160/90 
(standing).  On May 19, 1998, he indicated that he had been 
having substernal chest pain with exertion that lasted about 
30 seconds and which was relieved by rest.  He also described 
having mild exertional dyspnea and cough with sputum.  On May 
27, 1998, his blood pressure was 122/80 and on August 5, it 
was 160/90.  On August 25, 1998, it was noted that he was 
going to school and working.  On February 3, 1999, his heart 
displayed no murmurs, rubs or gallops.  The PMI was at the 
mid-clavicular line in the 5th intercostal space.  His blood 
pressure was 128/80.

The veteran was examined by VA in December 1999.  He 
indicated that he had had 8 angioplasties, the last being 
performed five years before.  He complained of chest pain and 
shortness of breath with mild exertion or while at rest.  He 
usually took one to two Nitroglycerin tablets per day.  He 
noted nocturnal dyspnea, but denied orthopnea or pedal edema.  
He stated that he had not worked since his myocardial 
infarction 5 years before.  His blood pressure was 130/100 (a 
pervious reading at the clinic had been 142/76).  A cardiac 
stress test done in July 1999 had shown a MET level of 7.  A 
repeat test at the time of this examination showed METs of 
6.6.  During both tests he had chest pain and did not achieve 
his maximum heart rate during peak exercise.  The diagnosis 
was chronic heart disease.

Initially, it is noted that the rating criteria pertaining to 
cardiovascular disorders were amended effective January 12, 
1998.  According to VAOGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  
Therefore, in this case, the new criteria will be used to 
evaluate the veteran's ASHD prior to January 12, 1998, and 
both criteria will be relied on for the period after January 
12, 1998, as neither is more favorable to the appellant.

According to the criteria in effect prior to January 12, 
1998, a 30 percent disability evaluation is warranted for 
ASHD with hypertension following typical coronary occlusion 
or thrombosis, or with a history of substantiated anginal 
attacks.  A 60 percent evaluation required a history of acute 
coronary occlusion or thrombosis or repeated anginal attacks 
which precluded more than light manual labor.  38 C.F.R. Part 
4, Code 7005 (1997).

According to the criteria in effect after January 12, 1998, a 
30 percent evaluation for ASHD with hypertension is warranted 
if there is a workload greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram or x-ray.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year; or workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  
38 C.F.R. Part 4, Code 7005 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent between November 
26, 1996 and January 12, 1998 was not warranted under the 
rating criteria then applicable.  The evidence of record at 
that time did not demonstrate that the veteran suffered from 
a history of an acute coronary occlusion or thrombosis or 
from repeated anginal attacks which precluded more than light 
manual labor.  In this regard, it is noted that the veteran 
was attending school and was working full time.  The 
objective examination performed by VA in January 1997 had 
shown an essentially normal cardiovascular evaluation.  He 
had also denied during outpatient treatment that he had 
suffered from chest pain, shortness of breath, dizziness, 
palpitations, orthopnea or paroxysmal nocturnal dyspnea.  
Therefore, this evidence does not suggest that an evaluation 
greater than the 30 percent assigned was justified.

It is also determined that an evaluation in excess of 30 
percent after January 12, 1998 is not warranted.  The 
objective evidence of record does not demonstrate evidence of 
thrombosis or repeated anginal attacks which precluded more 
than light manual labor.  Nor does the evidence show the 
presence of more than one episode of acute congestive heart 
failure in the past year; or workload greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The evidence does not reflect any treatment for congestive 
heart failure.  His METs in July 1999 was 7 and 6.6 during 
the December 1999 VA examination.  There was no evidence that 
he suffered from left ventricular dysfunction.  Therefore, it 
has not been shown through objective evidence that an 
evaluation of 60 percent is justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected ASHD with 
hypertension.


Postoperative HNP, lumbar spine

The veteran was granted service connection for a HNP of the 
lumbar spine by a rating action issued in March 1984.  He was 
assigned an evaluation of 20 percent, effective November 19, 
1983.  In April 1998, the hearing officer increased his 
disability evaluation to 40 percent, effective November 26, 
1996, the date of his claim for an increased evaluation.

The veteran's VA outpatient treatment records developed 
between February and December 1996 were completely silent as 
to any complaints of or treatment for his low back disorder.  
VA examined the veteran in January 1997.  He stated that he 
had pain every day and had to sit down to put on his trousers 
and shoes due to his inability to bend his back.  There was a 
complete loss of the usual lumbar lordotic curve.  No muscle 
spasms were present in the paraspinal area.  Forward flexion 
was to 50 degrees before the onset of pain; extension was to 
5 degrees; and rotation and lateral bending were to 20 
degrees.  An x-ray revealed degenerative changes and 
degenerative disc disease (DDD).  

In March 1998, the veteran testified at a personal hearing at 
the RO.  He stated that he had constant muscle spasms, as 
well as a burning sensation that turned to numbness.  Every 4 
to 6 weeks, his back would "go out" on him, particularly if 
he moved the wrong way or tried to pick something up.  He 
indicated that he was unable to lift more than 10 pounds and 
he no longer mowed the grass.  He was working 20 to 25 hours 
per week as a work-study for Vocational Rehabilitation.

The veteran then received treatment from VA on an outpatient 
basis between February 1998 and February 1999.  On the 3rd of 
February 1998, he had extreme tenderness to palpation over 
the lumbosacral area.  On May 19, 1998, he complained of 
tightness of both legs after walking one block.  He noted 
that he had low back pain that went into both legs, 
especially on the right.  His gait was stable and his 
coordination was good.  He was able to walk on his heels and 
toes and he displayed limited flexion of the spine.  On 
August 25, 1998, he reported low back pain that radiated into 
the right hip, as well as a burning sensation down the 
lateral thigh.  He stated that he had spasms.  He was still 
attending school and working.  The objective examination 
found no tenderness over the low back.  Forward flexion was 
to 45 degrees; lateral flexion was to 15 degrees bilaterally; 
rotation was to 30 degrees bilaterally; and extension was to 
30 degrees.  He complained of pain on all these motions.  
Straight leg raises were limited due to pain and the 
Lasegue's sign was negative.  He had decreased pinprick at 
the L5-S1 distribution on the right calf.  There was weakness 
of the extensor hallucis longus and anterior tibial muscles 
on the right.  An x-ray confirmed the presence of moderately 
significant DDD and lumbar spondylosis with facet arthropathy 
and spinal stenosis.  

VA examined the veteran in December 1999.  He complained that 
his back was stiff in the morning.  He reportedly experienced 
pain that radiated into the right leg.  He also stated that 
he had paresthesia and weakness in the leg whenever he had 
spasms.  Acute exacerbations would occur about twice a month.  
On one occasion, he had incontinence of the bladder and 
bowel.  The physical examination found that he had tenderness 
to mild palpation over the vertebra and paraspinal muscles.  
The lumbar curvature was preserved.  Gait and posture were 
normal.  He was able to walk on his toes, but not on his 
heels due to poor equilibrium.  Forward flexion was to 60 
degrees; there was no extension; lateral flexion was to 30 
degrees on the left and to 20 degrees on the right; and 
rotation was to 30 degrees on the left and to 20 degrees on 
the right (normal ranges of motion were reported as follows:  
forward flexion to 90 degrees; extension to 35 degrees; 
lateral flexion to 40 degrees; and rotation to 35 degrees).  
Straight leg raises were positive to 10 degrees on the right 
and at 30 degrees on the left.  He reported subjective 
decrease in tactile and pain sensation on the right leg.  
Knee jerks were 2+ and ankle jerks were trace.  The diagnosis 
was lumbar DDD, status post surgery.  The examiner commented 
that his pain could significantly limit his functional 
ability during flare-ups.  He reportedly avoided repetitive 
movements or positions he knew would aggravate his back.

According to the applicable criteria, an evaluation of 40 
percent is warranted for recurring attacks of severe 
intervertebral disc syndrome with only intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 40 percent currently 
assigned to the service-connected HNP of the lumbar spine is 
not warranted.  While the veteran clearly suffers from severe 
intervertebral disc syndrome, the objective evidence does not 
show that it is currently pronounced in degree.  The veteran 
has asserted that he suffers from muscle spasms; however, 
these have not been objectively demonstrated in the available 
record.  Moreover, his ankle jerks are not absent.  He does 
experience considerable limitation of motion with pain.  
However, it is determined that the 40 percent disability 
evaluation assigned adequately compensates him for his 
current degree of disability.  The examiner commented that he 
would have increased functional impairment during flare-ups; 
unfortunately, such episodes have not been documented in the 
record.  Should such flare-ups occur, the veteran is 
encouraged to seek treatment so that they may be objectively 
documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected HNP of the lumbar spine.


ORDER

An increased evaluation for ASHD with hypertension is denied.

An increased evaluation for postoperative HNP of the lumbar 
spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

